DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #03-005
June 13, 2003
Dear State Medicaid Directors:
On May 28, 2003, President Bush signed into law (P.L. 108-27) the Jobs and Growth Tax Relief
Reconciliation Act of 2003 (TRRA). Subsection 401(a) of TRRA provides temporarily, with
respect to certain expenditures by eligible states, increases in the Federal medical assistance
percentage (FMAP), that is, the Federal matching rate for states’ medical assistance expenditures
under their Medicaid program. Under this provision, the increased FMAP is available only for a
period of five calendar quarters, the last two quarters of Federal fiscal year (FY) 2003 and the
first three quarters of Federal FY 2004. Subsection 401(a) of TRRA also increases the limitation
on payments to the commonwealths and territories (the territories) as determined under section
1108 of the Social Security Act (the Act).
This letter contains some initial guidance on section 401(a) of TRRA. Attached to this letter are
tables setting forth the additional Federal funding authorized for the commonwealths and
territories, the potential increases in the FMAP for each state and territory for the third and fourth
quarters of FY 2003, and increases in FY 2003 third quarter advance grant awards to reflect
these changes.
Determination of the Increased FMAP
Under TRRA, there are two steps for determining the increased FMAP for each state for the last
two quarters of FY 2003. First, each state’s FY 2003 FMAP, as would otherwise be calculated,
must be at least equal to the state’s FMAP for FY 2002, and second, the FMAP determined
under this first step is increased by 2.95 percentage points. Under section 401(a)(8)(B) of
TRRA, the term “State” has the same meaning given for such term for purposes of title XIX of
the Act, the Medicaid statute. Under section 1101(a) of the Act, the territories are considered as
states for purposes of title XIX of the Act. Therefore, the territories will receive the same FMAP
increase as the 50 states and District of Columbia will receive under this new law.
Payments for Which Increased FMAP Are Not Available
Subsection 401(a)(5) of TRRA provides that the increased FMAP does not apply with respect to
the following:
•

Medicaid disproportionate share hospital payments

Page 2 – State Medicaid Directors
•

Payments under title IV and title XXI of the Act (the Federal matching percentage under
these programs is a function of the Medicaid FMAP rate). This provision indicates that
the Medicaid FMAP applied for the purposes of these programs will be the Medicaid
FMAP otherwise determined without application of the provisions of TRRA.

•

Payments under Medicaid that are based on the “enhanced FMAP” described in section
2105(b) of the Act. The Federal matching rate for certain Medicaid expenditures is tied
to the “enhanced FMAP” referenced in section 2105(b) of the Act. In turn, the enhanced
FMAP is calculated based on the Medicaid FMAP. This provision of TRRA indicates
that the enhanced FMAP under section 2105(b) of the Act will be based on the Medicaid
FMAP otherwise determined without application of the provisions of TRRA.

There are certain expenditures in the Medicaid program for which the Federal matching rate is
not the usual FMAP; these include Indian Health Service facility expenditures (100 percent),
family planning services (90 percent), cervical and breast cancer services (enhanced FMAP).
The Federal matching rate for these medical assistance expenditures will continue to be as
indicated. Finally, the increased FMAP is only applicable with respect to certain medical
assistance expenditures; it is not applicable for states’ administrative costs.
Determination of Increased Limitation for the Territories
Section 401(a)(4) of TRRA provides that the limitation for the territories under section 1108 of
the Act, shall be increased by 5.90 percent for the last two quarters of FY 2003 and the first three
quarters of FY 2004. CMS is implementing this provision by prorating the territorial cap, as
otherwise determined for the fiscal year under section 1108 of the Act, among the four quarters
of the fiscal year. For FY 2003, these third and fourth quarter prorated amounts will be
increased by 5.9 percent. In effect, operationally, for FY 2003 the dollar increase in the section
cap multiplied by 5.9 percent. For FY 2004 the dollar increase in the section 1108 cap will be
equal to three-fourths of the section 1108 cap multiplied by 5.9 percent. The revised caps for the
territories are attached.
State Eligibility for Increased FMAP
Under section 401(a)(6) of TRRA, a state is eligible for an increase in its FMAP for any of the
affected quarters of FY 2003 and 2004 only if eligibility under its Medicaid state plan (including
any waivers under title XIX or section 1115 of the Act) in effect for such quarter is no more
restrictive than the eligibility under such plan or waiver as in effect on September 2, 2003.
In making this determination on what is effective on September 2, 2003, CMS will consider only
the approved state plan and waivers on September 2, 2003, and subsequently approved state plan
amendments and waivers submitted on or prior to September 2, 2003. This is because we do not
read the statutory reference to this exact date to include revisions subsequently proposed by the
state.

Page 3 – State Medicaid Directors
Determination of Increased Funds for the Third Quarter of FY 2003
Because of the increased FMAP provided under TRRA, we have recalculated advance grant
awards for most states applicable to the third quarter of FY 2003. In general, under the Federal
funding process for the Medicaid program, at the beginning of each calendar quarter and based
on states’ estimates and any adjustments made by CMS, states are provided advance grant
awards. These are issued for purposes of making Federal matching funds available to states
during a current quarter for allowable Medicaid expenditures incurred by the state during the
quarter. The amount of Federal funds needed by a state during a quarter is directly related to the
FMAP applicable to the expenditures incurred by the state during the quarter. Since the
increased FMAP under TRRA is potentially available with the beginning of the third quarter of
FY 2003 (that is, April 1, 2003), the amounts of the initial grant awards that were initially issued
at the beginning of April 2003 were potentially insufficient.
Based on states’ estimates and CMS adjustments for the third quarter, any subsequent
adjustments, and the original FY 2003 third quarter grant awards, we have recalculated an
incremental amount of Federal funds that may be needed by states in the third quarter of FY
2003 because of the availability of the increased FMAP. We calculated this amount by first
determining the total amount of expenditures that the state estimated for the quarter
incorporating any adjustments made by CMS. We then deducted the amounts the states had
included in such estimates for DSH payments and expenditures that would be claimed at the
“enhanced FMAP” under section 2105(b) of the Act. We calculated the Federal matching funds
needed for these net expenditures using the previous FMAP, and then with the increased FMAP.
The difference between these two amounts represent the incremental amount of Federal funds
needed in the third quarter to accommodate the increased FMAP. These amounts are indicated
in the attachment to this letter.
We note that there are six “annual grant award” (AGA) states referenced in the attached chart for
which no incremental amounts are shown for the third quarter. The AGA states are not issued an
advance grant award for each calendar quarter as is done for most states; rather, at the beginning
of the fiscal year CMS issues AGA states grant awards reflecting the states’ Federal funding
needs for the entire fiscal year. Since the AGA states have been issued grant awards in amounts
that reflect the entire FY 2003, we have determined that no incremental grant awards are needed
at this time for the third quarter for FY 2003.
Regardless of the supplemental grant awards we are issuing for the third quarter related to the
FMAP increase, should any state need additional funds before the end of the quarter, they may
request them. CMS will evaluate such requests and issue any appropriate additional
supplemental grant awards. Finally, CMS will be evaluating states’ needs for the fourth quarter
of FY 2003.
Non-Federal Share (NFS) Funding Requirements.
Under section 401(a)(7) of TRRA, states may not require that the percentage of a states' NFS of
expenditures contributed by political subdivisions within a state to be greater than the percentage
required under the state’s plan on April 1, 2003. Under existing Medicaid provisions at section
1902(a)(2) of the Act, and 42 CFR 433.53 of the regulations, a state plan must require that the

Page 4 – State Medicaid Directors
NFS be comprised of at least 40 percent of state (as distinguished from local) funds. In order to
implement section 401(a)(7) of TRRA, CMS will need to identify each state that has a
requirement for political subdivisions within the state to contribute toward the non-Federal share
of expenditures, and with respect to such states to determine the applicable percentage as of
April 1, 2003. On a subsequent basis, with respect to the five quarter period for which the
increased FMAP is available, the state must maintain this NFS funding percentage. We note that
since this is a state plan requirement, if this condition is not met, the state would be considered to
be out of compliance resulting in the applicable compliance process and any appropriate
sanctions.
Definition of Incurred Expenditures
The increased FMAP is available for expenditures incurred by states in the applicable quarters.
TRRA does not change the definition of incurred expenditures under the Medicaid program. In
particular, under title XIX medical assistance expenditures are considered to be incurred based
on when the state makes a payment to a provider of services; it is not determined by the date of
service. Therefore, the date of payment will determine the quarter for which the expenditure will
be considered to be incurred. The increased FMAP applicable to each affected quarter will be
available for matching such expenditures.
Prior Period Adjustments
Expenditures incurred during a particular quarter, which are not reported by states as a current
quarter expenditure, must be reported on the Medicaid quarterly expenditure report, Form CMS64, as a prior period adjustment. For such prior period adjustment expenditures, the available
applicable FMAP will relate to the quarter it was initially incurred. If an expenditure was
incurred in one of the five quarters referenced in the legislation, the (increased) FMAP
associated with that quarter would be the applicable FMAP for such expenditure.
Expenditure Reporting
CMS is working to modify the Medicaid budget and expenditure reporting system so states will
be able to identify and claim expenditures at the appropriate FMAP rate. We expect the
reporting system to be updated in time for states to submit their third quarter expenditure reports.
CMS will issue instructions to states on this in the near future.
If you have any questions regarding this issue, please contact Richard Strauss on 410-786-2019.
Sincerely,
/s/
Dennis G. Smith
Director

Enclosures

Page 5 – State Medicaid Directors
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Kathryn Kotula
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments
Jim Frogue
Director, Health and Human Services Task Force
American Legislative Exchange Council

ATTACHMENT
INCREASE IN FY 2003 AND FY 2004 FEDERAL MEDICAID CEILING LIMIT
AS A RESULT OF THE JOBS AND GROWTH TAX RELIEF RECONCILIATION ACT OF FY 2003 ($ IN 000s)

FY 2003
TERRITORIAL SECTION 1108 CAP INCREASE ($ in 000s)
Previous FY 03
Previous FY 03
Territory
1108 CAP
1108 CAP Per Qtr

A
Puerto Rico
Amer. Samoa
Guam
N. Mariana Islands
Virgin Islands
Total

B
201,400
3,620
6,140
2,190
6,350
219,700

(Col B)/4
C
50,350
905
1,535
548
1,588
54,925

Previous 1108
CAP For 1st
& 2nd Qtrs of FY 03
Col C x 2
D
100,700
1,810
3,070
1,095
3,175
109,850

Previous 1108
CAP For 3rd
& 4th Qtrs FY 03
Col C X 2
E
100,700
1,810
3,070
1,095
3,175
109,850

5.9% :Section 1108 CAP Increase
New FY 03 1108
Total New 1108
Total 2 Quarter
CAP For 3rd &
CAP For FY 03
Impact FY 03
4th Qtrs FY 03
Col E X 1.059
Col D + Col F
Col G - Col B
F
G
H
106,641
207,341
5,941
1,917
3,727
107
3,251
6,321
181
1,160
2,255
65
3,362
6,537
187
116,331
226,181
6,481

Previous 1108
CAP For 1st 3rd Qtrs FY 04
Col C X 3
E
157,575
2,835
4,800
1,710
4,965
171,885

New FY 04 1108
CAP For 1st 3rd Qtrs
Col E X 1.059
F
166,872
3,002
5,083
1,811
5,258
182,026

FY 2004
TERRITORIAL SECTION 1108 CAP INCREASE ($ in 000s)
Previous FY 04
Previous FY 04
Territory
1108 CAP
1108 CAP Per Qtr

A
Puerto Rico
Amer. Samoa
Guam
N. Mariana Islands
Virgin Islands
Total

B
210,100
3,780
6,400
2,280
6,620
229,180

(Col B)/4
C
52,525
945
1,600
570
1,655
57,295

Previous 1108
CAP For
4th Qtr of FY 04
= Col C
D
52,525
945
1,600
570
1,655
57,295

Total New 1108
CAP For FY 04

Total 3 Quarter
Impact FY 04

Col D + Col F
G
219,397
3,947
6,683
2,381
6,913
239,321

Col G - Col B
H
9,297
167
283
101
293
10,141

ATTACHMENT
IMPACT OF SECTION 401(a) OF P.L. 108-27 FOR THIRD QUARTER FY 2003
TEMPORARY INCREASE OF THE MEDICAID FMAP
3rd QUARTER
State
PREVIOUS
NEW FMAP FOR
FY 2003
3RD AND 4TH
FY 2003
FMAP
QUARTERS
SUPPLEMENTAL
FY 2003
GRANT AWARD
A
B
C
D
Alabama
70.60%
73.55%
20,862,000
Alaska
58.27%
61.22%
5,095,000
Arizona
67.25%
70.20%
33,930,000
Arkansas
74.28%
77.23%
17,322,000
California
50.00%
54.35%
409,080,000
Colorado
50.00%
52.95%
17,796,000
Connecticut
50.00%
52.95%
23,308,000
Delaware
50.00%
52.95%
5,400,000
Dist Columbia
70.00%
72.95%
9,127,000
Florida
58.83%
61.78%
87,464,000
Georgia
59.60%
62.55%
47,934,000
Hawaii
58.77%
61.72%
5,805,000
Idaho
70.96%
73.97%
6,219,000
Illinois
50.00%
52.95%
80,189,000
Indiana
61.97%
64.99%
AGA*
Iowa
63.50%
66.45%
15,164,000
Kansas
60.15%
63.15%
12,313,000
Kentucky
69.89%
72.89%
26,917,000
Louisiana
71.28%
74.23%
AGA*
Maine
66.22%
69.53%
12,425,000
Maryland
50.00%
52.95%
28,965,000
Massachusetts
50.00%
52.95%
54,705,000
Michigan
55.42%
59.31%
62,727,000
Minnesota
50.00%
52.95%
37,567,000
Mississippi
76.62%
79.57%
21,925,000
Missouri
61.23%
64.18%
35,999,000
Montana
72.96%
75.91%
4,830,000
Nebraska
59.52%
62.50%
AGA*
Nevada
52.39%
55.34%
6,617,000
New Hampshire
50.00%
52.95%
7,269,000
New Jersey
50.00%
52.95%
47,117,000
New Mexico
74.56%
77.51%
14,034,000
New York
50.00%
52.95%
264,344,000
North Carolina
62.56%
65.51%
50,294,000
North Dakota
68.36%
72.82%
4,872,000
Ohio
58.83%
61.78%
69,644,000
Oklahoma
70.56%
73.51%
18,864,000
Oregon
60.16%
63.11%
19,939,000
Pennsylvania
54.69%
57.64%
92,676,000
Rhode Island
55.40%
58.35%
8,933,000
South Carolina
69.81%
72.76%
27,384,000
South Dakota
65.29%
68.88%
4,791,000
Tennessee
64.59%
67.54%
43,084,000
Texas
59.99%
63.12%
108,744,000
Utah
71.24%
74.19%
7,762,000
Vermont
62.41%
66.01%
6,036,000
Virginia
50.53%
54.40%
AGA*
Washington
50.00%
53.32%
AGA*
West Virginia
75.04%
78.22%
14,057,000
Wisconsin
58.43%
61.52%
AGA*
61.32%
64.92%
2,834,000
Wyoming
TOTAL STATES
1,902,363,000
COMMONWEALTHS AND TERRITORIES/1
Puerto Rico
50.00%
Amer. Samoa
50.00%
Guam
50.00%
N. Mariana Islands
50.00%
Virgin Islands
50.00%
TOTAL

52.95%
52.95%
52.95%
52.95%
52.95%

NATIONAL TOTAL
*AGA = Annual Grant Award States. AGAs can use previously received
full-year funding to cover any third quarter impact.
1/ The amounts in Column D for the Commonwealths and Territories represent
the total increase to the cap under section 1108 of the Act for both the 3rd
and 4th quarters of of FY 2003.

5,941,000
107,000
181,000
65,000
187,000
6,481,000
1,908,844,000

INCREASED FEDERAL MEDICAL ASSISTANCE PERCENTAGE LEGISLATION
Questions & Answers
On May 28, 2003, President Bush signed into law (P.L. 108-27) the Jobs and Growth Tax Relief
Reconciliation Act of 2003 (TRRA). Subsection 401(a) of TRRA provides temporarily, with
respect to certain expenditures by eligible states, increases in the Federal medical assistance
percentage (FMAP), that is, the Federal matching rate for states’ medical assistance expenditures
under their Medicaid programs. Under this provision, the increased FMAP is available only for
a period of five calendar quarters, the last two quarters of Federal fiscal year (FFY) 2003 and the
first three quarters of FY 2004. Subsection 401(a) of TRRA also increases the limitation on
payments to the commonwealths and territories (the territories) as determined under section 1108
of the Social Security Act (the Act).
On June 13, 2003, the Centers for Medicare & Medicaid Services (CMS), Center for Medicaid
and State Operations issued State Medicaid Director Letter (SMDL) #03-005 containing initial
guidance on section 401(a) of TRRA. The following “Qs & As” provides additional guidance on
the TRRA increased FMAP provision:
I.

ELIGIBILITY FOR INCREASED FMAP

Q1.

What is the requirement for states to be eligible for the increased FMAP?

A.

Under section 401(a)(6) of TRRA, a state is eligible for an increase in its FMAP for any
of the affected quarters of FY 2003 and 2004 only if eligibility under its Medicaid state
plan (including any waivers under title XIX or section 1115 of the Act) in effect for such
quarter is no more restrictive than the eligibility under such plan or waiver as in effect on
September 2, 2003. In making this determination on what is effective on September 2,
2003, CMS will consider only the approved state plan and waivers on September 2, 2003,
and subsequently approved state plan amendments and waivers submitted on or prior to
September 2, 2003. This is because we do not read the statutory reference to this exact
date to include revisions subsequently proposed by the state.

Q2.

If a state restricts eligibility under its program after September 2, 2003, causing the
increased FMAP to be unavailable, may the state take action to reinstate eligibility
for the increased FMAP?

A.

Yes. Section 401(a)(6)(B) of TRRA specifically provides for states, which have
restricted eligibility under its program, causing the state to be ineligible for the increased
FMAP for the quarters in which the restriction is in effect, to reinstate the less restrictive
provisions. Under this section of TRRA, the state will be eligible for the increased
FMAP in the first quarter in which it reinstates the less restrictive eligibility.

Page 2 - Qs and As on Increased FMAP Provision
Q3.

A.

In general, what is the meaning of the term "eligibility," for purposes of
determining eligibility in effect under states' Medicaid programs on September 2,
2003, or during one of the calendar quarters for which the increased FMAP is
available?
In general, in this context, the term eligibility includes the income and resource
methodologies and standards that are used in determining individuals' eligibility for the
Medicaid program. It also includes the eligibility groups, such as the categorically needy
(both mandatory and optional) and medically needy groups.

Q4.

Are there general principles that are applicable in determining whether the
"eligibility" in a state's program is more or less restrictive?

A.

In general, an eligibility condition the application of which would have the result of
making an individual ineligible, or less likely to be eligible, would be considered to be
more restrictive. An eligibility condition which would have the result of making an
individual more likely to be eligible would be considered to be less restrictive.
Examples of an eligibility condition which is "more restrictive":
• A decrease in a state's income and/or resource standard
• A decrease in the amount of an income and/or resource disregard
• A definition of income or resources which includes greater amounts or more types of
income and/or resource within the definition of income/resource
• Dropping or reducing an eligibility group, for example, dropping an optional
categorically needy, or medically needy group
• Lowering the age limit under which an individual is considered eligible for medical
assistance in a state's Medicaid program. For example, section 1905(a)(i) of the Act,
defines certain individuals "under the age of 21, or, at the option of the state, under
the age of 20, 19, or 18 as the state may choose." In this regard, a lower age limit is
more restrictive than a higher one.

Q5.

Are there particular policy areas which are not considered to be an "eligibility"
condition for purposes of determining whether the increased FMAP is available?

A.

The following areas are NOT considered a condition of eligibility for purposes of
whether the increased FMAP is available:
•

•

Cost sharing. The imposition of such cost sharing charges which in this context
includes premiums, or the increase in such charges is not an eligibility condition for
purposes of the availability of the increased FMAP. The non-payment of such
charges (such as refusal to pay the cost sharing) and the resulting ineligibility of an
individual for such reasons is not considered a condition of eligibility for this
purpose.
Definition of covered "medical assistance" under the State plan Policies which
determine the types, or amount, duration, and scope of medical assistance in a state's
Medicaid program are NOT considered a condition of eligibility.

Page 3 - Qs and As on Increased FMAP Provision
•
•

Medical necessity. The criteria for determining medical necessity for a service,
including a change in the level of care requirement, as is imposed under certain
waivers to qualify for services under the waiver.
Administrative Requirements. State requirements for individuals to provide
documentation such as for verification of income and resources or non-compliance
with verification requirements are not considered an eligibility condition for purposes
of availability of the increased FMAP. For example, a state may require individuals
to complete a form in which they indicate sources of income, resources, or third party
liability information. A requirement to submit such information and/or noncompliance with such requirements resulting in ineligibility, are not considered an
eligibility condition for this purpose.

Q6.

The availability of certain home and community based services (HCBS) under a
states' HCBS waiver program may be contingent on the need for "activities of daily
living" (ADL); are ADLs considered a condition of eligibility?

A.

No, we do not consider ADL requirements under a HCBS waiver as an eligibility
condition for purposes of the availability of the increased FMAP.

Q7.

How should the redetermination process and the minimum enrollment period in a
managed care setting be considered for purposes of the availability of the increased
FMAP?

A.

As follows, we distinguish aspects of the administration of the program from
programmatic eligibility requirements for purposes of the availability of the increased
FMAP:
Redetermination Process. We do not consider the administrative process under which
a state periodically reexamines an individual's Medicaid eligibility, referred to as the
redetermination process, to be a condition of eligibility for purposes of the
availability of the increased FMAP. Furthermore, the frequency at which a state may
perform such periodic redeterminations is not an eligibility condition; therefore
changes in this process such as an increase in the frequency of a redetermination does
not change an individual's eligibility. For example, a state may change the frequency
of periodic redeterminations from 12 months to six months; this change would not be
determinative as to whether the increased FMAP is available. The frequency of the
redetermination process must be distinguished from the eligibility requirements
contained in the state's approved state plan or waiver which are applied in the
redetermination process (whether every 12 months, 6 months, or with some other
frequency).
Minimum Enrollment Period in Managed Care. In the managed care setting, states
may elect a minimum enrollment period for managed care enrollees during which
individuals are deemed to continue to be eligible. This minimum enrollment period is
distinguished from the actual eligibility requirements, as contained in the state's
approved state plan or waiver; therefore, we do not consider the minimum enrollment

Page 4 - Qs and As on Increased FMAP Provision
period in managed care and the deemed eligibility status of an individual during such
period to be an eligibility condition for purposes of the availability of the increased
FMAP.
Q8.

Are eligibility requirements under a states’ title XXI-related Medicaid expansion
program (referred to as M-SCHIP) considered eligibility conditions for purposes of
the availability of the increased FMAP?

A.

Yes. For purposes of the availability of the increased FMAP, the M-SCHIP option is
considered part of the Medicaid program. That is, the M-SCHIP option provides for
making certain low-income children eligible under the authority of section 1905(u)(2)
and (u)(3) of the Act. That is, the M-SCHIP program is considered part of the Medicaid
statute. Therefore, an eligibility conditions that are part of the M-SCHIP program are
considered to be part of the Medicaid program, and if eligibility in a state’s M-SCHIP
program for quarters in which the increase FMAP is available is more restrictive than the
eligibility under such plan on September 2, 2003, then the increased FMAP would not be
available.

Q9.

Does a reduction in eligibility have to be fully implemented on or before
September 2, 2003 in order for a state to qualify for the increased FMAP, or is it
merely enough for CMS to have received the request by that date?

A.

As indicated in the June 13, 2003 state Medicaid director letter, in determining the
eligibility under a state’s program in effect on September 2, 2003, CMS will consider the
approved state plans and waivers that are effective on September 2, 2003. Furthermore,
in this regard, CMS will also consider subsequently approved state plan amendments and
waivers, but only if they have been submitted by the state and received by CMS on or
prior to September 2, 2003. Finally, the ultimately approved effective date for the plan or
waiver must include September 2, 2003. That is, although a reduction in eligibility as
requested through a plan amendment or waiver does not actually have to be in effect on
September 2, 2003, the related plan amendment or waiver request must be submitted by
the state and received by CMS by September 2, 2003, and the CMS approval date must
include September 2, 2003. This is because, although the plan or waiver request may be
submitted and received by CMS by September 2, the ultimate effective date approved by
CMS may be after September 2, 2003.

Q10. What is the issue with respect to the availability of the increased FMAP for the
April-June 2003 quarter?
A. Under section 401(a)(6) of TRRA, the increased FMAP is not available for expenditures
incurred in a quarter in which the eligibility under the state’s program effective during the
quarter is more restrictive than the eligibility in effect on September 2, 2003. However,
this creates a situation in which a state that expands eligibility under its program after the
April-June 2003 quarter and which would be in effect on September 2, 2003, would
preclude the availability of the increased FMAP for the April – June 2003 quarter. This
is because in comparison, the eligibility in effect under the plan in for April – June 2003

Page 5 - Qs and As on Increased FMAP Provision
quarter would be relatively more restrictive than the expanded eligibility in effect on
September 2, 2003. We are aware of this result and are working to achieve a technical
correction to the statute to address this issue.
Note: as indicated in the response to the previous question, the date of submittal and
receipt of an eligibility change affects the availability of the increased FMAP. In that
regard, if a state submitted and CMS received a request for a less restrictive eligibility
condition (and which would be effective on September 2) after September 2, 2003, such a
change would not be considered to be in effect on September 2, 2003, for purposes of the
availability of the increased FMAP. In this example, because the proposal was submitted
after September 2, 2003, the fact that the states’ program in effect during the April
through June 2003 quarter is more restrictive than the program under the state’s proposal
would not be considered in determining the availability of the increased FMAP.
Q11. In the special terms and conditions governing states' approved waivers, states may
make changes to certain eligibility categories without securing additional approval
from CMS; however, under the special terms and conditions, the state needs to
notify CMS 60 days prior to such action. In such a case, could the state provide the
60-day notice to CMS of a reduction in eligibility after September 2, 2003, and still
be eligible for the increased FMAP?
A. No. Although the special terms and conditions of the CMS waiver approval does not
require the state to obtain further approval by CMS for a change in eligibility, it does
require the state to notify CMS of changes in eligibility. In determining whether the
(change in) eligibility is in effect on September 2, 2003, for purposes of the availability
of the increased FMAP, CMS must be notified by September 2, 2003. In particular, a
reduction (more restrictive change) in eligibility would need to be in effect on
September 2, 2003, so as to have the comparison of eligibility to be no more restrictive
than what is in effect on September 2, 2003. Again, the notification of such a change
must be submitted by the state and received by CMS by September 2, 2003.
Q12. Is the increased FMAP available by quarter, or on an "all or nothing" basis? For
example, if the state were to reduce eligibility beginning January 1, 2004, would the
increased FMAP still be available for periods prior to January 2004?
A. The availability of the increased FMAP is on a quarterly basis. Thus, in the example
indicated in the question, assuming that eligibility under the state’s program for the
quarters prior to January 2004 was no more restrictive than the eligibility under the
program on September 2, 2003, the increased FMAP would still be available for the
period prior to January 2004. Of course, in the example, beginning January 2004,
eligibility under the state’s program is more restrictive than eligibility on
September 2, 2003, and therefore beginning with January 2004, the increased FMAP
would no longer be available. Finally, under section 401(a)(6)(B) of TRRA, a state
which has restricted eligibility under its program after September 2, 2003 (causing the
state to no longer qualify for the increased FMAP beginning with the quarter in which the
restriction is in effect), may reinstate the less restrictive provision(s). Under this section

Page 6 - Qs and As on Increased FMAP Provision
of TRRA, the state will be eligible again for the increased FMAP in the first quarter in
which it reinstates the less restrictive eligibility provision in its program.
Q13. Under certain waivers, such as those approved under section 1915(c) of the Act
(relating to home and community based services – HCBS), states can limit the
number of individuals that can be eligible under such waivers. Are changes in this
limit considered an eligibility condition for purposes of the availability of the
increased FMAP?
A.

Yes, changes which affect the number of individuals that can be eligible for a waiver, are
considered eligibility conditions with respect to the availability of the increased FMAP.
For example, if a state decreased the limit on the numbers of individuals that can be
eligible under such a waiver, eligibility under the program would be considered more
restrictive as compared to the program before the change.

Q14. A state changes the number of waivers under which it provides HCBS waiver
services under its section 1915(c) waiver. Is this an eligibility condition which would
affect the availability of the increased FMAP?
A.

By itself, changing the number of waivers under which a state covers the waiver
population would not be considered an eligibility change, so long as eligibility for
individuals under the waivers is the same. For example, a state currently covers the
HCBS waiver population under one broad waiver. However, the state intends to revise
its program so as to cover the HCBS waiver population under 4 waivers, under which
different HCBS waiver services and levels of services are provided under each of the 4
new waivers, based on the characteristics of the population. Nevertheless, the eligibility
criteria for the individuals remains the same, and any limits on the total numbers of
people covered under either the one waiver previously, or the under the 4 waivers under
the proposal, does not change. In that case, the state’s proposal would not be considered
as revising the eligibility under the plan.

II.

DETERMINATION OF INCREASED FMAP

Q1.

How is the increased FMAP determined?

A. Under section 401(a) of TRRA, there are two steps for determining the increased FMAP
for each state for the last two quarters of FY 2003, and the first three quarters of
FY 2004. First, the increased FMAP for the last two quarters of FY 2003 (as would
otherwise be calculated), must be at least equal to the state’s FMAP for FY 2002, and
second, the FMAP determined under this first step is increased by 2.95 percentage points.
Similarly, the increased FMAP for the first three quarters of FY 2004 must be at least
equal to the state’s FMAP for FY 2003 (as would otherwise be calculated), and second,
the FMAP determined under this first step is increased by 2.95 percentage points.

Page 7 - Qs and As on Increased FMAP Provision
Q2.

How will CMS determine the amount and provide additional funding to the states
related to the increased FMAP?

A.

For the third quarter of FY 2003, CMS calculated the states' additional Federal funding
needs related to the increased FMAP based on the states' February 2003 quarterly budget
estimates submitted to CMS; these amounts were issued to states as a supplemental grant
award in mid June 2003. Similarly, for the fourth quarter of FY 2003, CMS calculated
the states' additional Federal funding related to the increased FMAP based on the states'
May 2003 quarterly budget estimates submitted to CMS; these increased amounts were
included in the fourth quarter grant awards issued to states at the beginning of July 2003.

Q3.

Section 401(a) of TRRA refers to “$10,000,000,000 For A Temporary Increase Of
The Medicaid FMAP.” Are states limited to a total of $10 billion in additional funds
related to the increased FMAP provisions?

A.

No. The reference to $10 billion is only in the title of section 401(a) of TRRA. In the
language of the actual provisions of this legislation there is no limit on the amounts of
additional Federal matching funds states may claim for the expenditures incurred in the
five quarters for which the increased FMAP is applicable.

Q4.

Is there special treatment for “annual grant award” (AGA) states with respect the
increased FMAP provisions and in the determination of increased funding?

A.

There are six “annual grant award” (AGA) states (IN, LA, NE, VA, WA, and WI) for
which no incremental amounts are shown for the third quarter. The AGA states are not
issued an advance grant award for each calendar quarter as is done for most states; rather,
at the beginning of the fiscal year CMS issues AGA states grant awards reflecting the
states’ Federal funding needs for the entire fiscal year. Since the AGA states were issued
grant awards at the beginning of FY 2003 in amounts that reflect such states’ funding
needs for the entire FY 2003, we determined that no incremental grant awards were
needed this time for the third quarter of FY 2003. However, as is the case for AGA states
at the end of the every fiscal year, at the same time as we look at all states’ fourth quarter
funding needs, we also review the AGA states’ funding needs based on the May 2003
quarterly budget submission. In that regard, and with respect to the increased FMAP
provisions, we determined if the AGA states needed additional funds for FY 2003, and
issued additional funds as necessary.

Q5.

Will CMS provide additional funds if the supplemental grant awards for the third
quarter, or the advance grant awards are not sufficient for the states funding needs?

A.

Regardless of the supplemental grant awards we are issuing for the third quarter related to
the FMAP increase, or the amount of the advance grant awards for the fourth quarter,
should any state need additional funds before the end of a quarter, they may request them
through a supplemental request. CMS will evaluate such requests and issue any
appropriate additional supplemental grant awards.

Page 8 - Qs and As on Increased FMAP Provision
III.

EXPENDITURES

Q1.

In general, for which expenditures is the increased FMAP available?

A.

In general, the increased FMAP is available for allowable medical assistance
expenditures. However, refer to the next Q&A for expenditures that the increased FMAP
is not available.

Q2.

In general, for which expenditures is the increased FMAP not available?

A.

Subsection 401(a)(5) of TRRA provides that the increased FMAP does not apply with
respect to the following:
•
•

•

Medicaid disproportionate share hospital payments
Payments under title IV and title XXI of the Act (the Federal matching percentage under
these programs is a function of the Medicaid FMAP rate). This provision indicates that
the Medicaid FMAP applied for the purposes of these programs will be the Medicaid
FMAP otherwise determined without application of the provisions of TRRA.
Payments under Medicaid that are based on the “enhanced FMAP” described in
section 2105(b) of the Act. The Federal matching rate for certain Medicaid expenditures
is tied to the “enhanced FMAP” referenced in section 2105(b) of the Act. In turn, the
enhanced FMAP is calculated based on the Medicaid FMAP. This provision of TRRA
indicates that the enhanced FMAP under section 2105(b) of the Act will be based on the
Medicaid FMAP otherwise determined without application of the provisions of TRRA.

Q3.

Does the new increased FMAP apply to administrative costs?

A.

No. The (increased) FMAP represents the matching rate at which a state's expenditures
for medical assistance are matched by the Federal Government; it is not available for
matching state’s administrative costs.

Q4.

What is the operating definition of incurred expenditures for purposes of
determining whether the increased FMAP is available?

A.

The increased FMAP is available for expenditures incurred by states in the applicable
quarters. The TRRA did not change the definition of incurred expenditures under the
Medicaid program. In particular, under title XIX, medical assistance expenditures are
considered to be incurred based on when the state makes a payment to a provider of
services; it is not determined by the date of service. The quarter in which the state makes
a payment is the quarter in which the expenditure will be considered to be incurred, and
the FMAP applicable to that incurred quarter is that which must be applied. In this
context, the increased FMAP will be available for expenditures incurred during one of the
five quarters for which the increased FMAP is available.

Page 9 - Qs and As on Increased FMAP Provision
Q5.

Is the increased FMAP available for all claims reported on quarterly expenditure
reports (i.e. Form CMS-64) submitted on and after April 1, 2003, or is it available
with respect to claims paid by the states on and after April 1, 2003?

A.

The definition of expenditures for which the increased FMAP is available is not based on
the quarterly expenditure report in which the expenditure is reported. As indicated in the
all state letter, dated June 13, 2003, the definition of expenditures for which the increased
FMAP is available is contingent on when such expenditures are incurred by the state; and
in this regard, "incurred" means the period in which the state makes such payment to a
medical provider.

Q6.

For which calendar quarters is the increased FMAP available?

A.

Under section 401(a)(1)-(3) of TRRA, the increased FMAP is available for the last two
quarters of Federal FY 2003 (April 1, 2003 through September 30, 2003), and the first
three quarters of FY 2004 (October 1, 2003 through June 30, 2004).

Q7.

How should drug rebate collections be treated with respect to availability of the
increased FMAP for a state?

A.

For purposes of determining the appropriate and applicable FMAP rate, drug rebate
collections are considered incurred in the quarter in which the state actually receives the
rebate from the drug manufacturer. Therefore, the FMAP associated with that quarter
would be the applicable FMAP rate. For example, if a state received a drug rebate from
the manufacturer in the second quarter of FY 2003, the regular FMAP applicable for
FY 2003 would be used. However, if the state received the drug rebate from the
manufacturer in the 3rd quarter of FY 2003, the increased FMAP associated with the
3rd quarter of FY 2003 should be used.
With respect to reporting the drug rebate receipts, the state should report such collections
as a current quarter collection or a prior period collection based on the quarter it received
the rebate and the quarter of the expenditure report submission. This would apply, for
example, when a state received a drug rebate in the second quarter of FY 2003, and the
state is reporting such receipt on the 3rd quarter expenditure report. In this example, the
FMAP associated with the 2nd quarter of FY 2003 is the applicable FMAP; that is, it is
the regular FMAP, not the increased FMAP that should be associated with the claim.
Since the state is reporting this 2nd quarter drug rebate receipt on the 3rd quarter
expenditure report, the amount of the drug rebate should be reported as a prior period
adjustment, indicating the 2nd quarter as the prior quarter. This is because the expenditure
was incurred by the state in the second quarter, and the state delayed reporting it until the
3rd quarter submission; that is, any expenditures from quarters prior to the 3rd quarter
should be reported as a prior period claim.

Page 10 - Qs and As on Increased FMAP Provision
IV.

COMMONWEALTHS AND TERRITORIES

Q1.

Is the increased FMAP available for expenditures incurred by the Commonwealths
and Territories?

A.

Yes. Under section 401(a)(8)(B) of TRRA, the term “state” has the same meaning given
for such term for purposes of title XIX of the Act, the Medicaid statute. Under
section 1101(a) of the Act, the commonwealths and territories are considered to be states
for purposes of title XIX of the Act. Therefore, the commonwealths and territories will
receive the same FMAP increase as the 50 states and District of Columbia will receive
under this new law. Since the usual FMAP for the commonwealths and territories is
50 percent, the increased FMAP for them would be 52.95 percent.

Q2.

Under TRRA, the limit on Federal funding for the jurisdictions under section 1108
of the Act has been increased; how is the amount of the increase determined?

A.

Section 401(a)(4) of TRRA provides that the limitation for the territories section under
1108 of the Act, shall be increased by 5.90 percent for the last two quarters of FY 2003
and the first three quarters of FY 2004. CMS is implementing this provision by prorating
the territorial cap, as otherwise determined for the fiscal year under section 1108 of the
Act, among the four quarters of the fiscal year. For FY 2003, these third and fourth
quarter prorated amounts will be increased by 5.9 percent. In effect, operationally, for
FY 2003 the dollar increase in the section cap will be equal to two-fourths of the
section 1108 cap multiplied by 5.9 percent. For FY 2004, the dollar increase in the
section 1108 cap will be equal to three-fourths of the section 1108 cap multiplied by 5.9
percent. The revised section 1108 caps were provided to the commonwealths and
territories as an attachment to the June 13, 2003, State Medicaid Directors letter.

Q3.

How does the increase in the section 1108 cap apply for expenditures incurred by
the Territories?

A.

The entire FY 2003 increase in the section 1108 cap is available for expenditures incurred
by the commonwealths and territories beginning with the third quarter of FY 2003. The
entire FY 2004 increase in the section 1108 cap is available for expenditures incurred by
commonwealths and territories beginning with the first quarter of FY 2004. The
increased FMAPs applicable to FY 2003 and FY 2004 is available to the commonwealths
and territories for the third and fourth quarter of FY 2003, and the first, second and third
quarter of FY 2004, respectively.

V.

REPORTING OF EXPENDITURES

Q1.

How will states report expenditures for which the increased FMAP is available?

A.

The first quarter for which the increased FMAP is available is the third quarter of

Page 11 - Qs and As on Increased FMAP Provision
FY 2003; states are required to submit the quarterly expenditure report (Form CMS-64)
for this quarter beginning July 30, 2003. CMS is currently in the process of working with
its contractors to revise the quarterly expenditure report to automatically reflect the
availability of the increased FMAP for the expenditures to which it is applicable.
Q2.

Is the increased FMAP available for prior period claims?

A.

Yes. The increased FMAP is available for expenditures incurred by states in the five
calendar quarters to which it is applicable. Current quarter expenditures would be
claimed on the quarterly expenditure reports for the applicable quarters; however, states
do typically make claims for expenditures incurred in prior quarters. So long as the prior
period claims are for one of the five quarters for which the increased FMAP is available,
states may make claims at the increased FMAP for prior period claims, subject to any
applicable requirements, such as the two-year timely filing provisions.

Q3.

How should states report prior period claims for which the increased FMAP is
available?

A.

States typically make prior period claims on the prior period claim forms of the Form
CMS-64. However, in the past, states only needed to identify the fiscal year for which
the prior period claims was associated. We recognize that the increased FMAP is
associated with specific quarter. In that regard, CMS is revising the quarterly
expenditure report to allow for states to appropriately identify the quarters for which the
prior period claims would be associated with the increased FMAPs.

VI.

NON-FEDERAL SHARE FUNDING REQUIREMENTS

Q1.

What is the non-Federal share (NFS) funding requirement under the TRRA
provisions?

A.

Under section 401(a)(7) of TRRA, states may not require that the percentage of a state’s
NFS of expenditures contributed by political subdivisions within a state to be greater than
the percentage required under the state’s plan on April 1, 2003. Under existing Medicaid
provisions at section 1902(a)(2) of the Act, and 42 CFR 433.53 of the regulations, a state
plan must require that the NFS of total Medicaid spending statewide be comprised of at
least 40 percent of state (as distinguished from local) funds. In order to implement
section 401(a)(7) of TRRA, CMS will need to identify each state that has a requirement
for political subdivisions within the state to contribute toward the non-Federal share of
expenditures, and with respect to such states to determine the applicable percentage as of
April 1, 2003. On a subsequent basis, with respect to the five-quarter period for which
the increased FMAP is available, the state must maintain this NFS funding percentage.
We note that since this is a state plan requirement, if this condition is not met, the state
would be considered to be out of compliance resulting in the applicable compliance
process and any appropriate sanctions.

Page 12 - Qs and As on Increased FMAP Provision
Q2.

Is a state in compliance with the requirements of section 401(a)(7) of TRRA if, with
respect to an expenditure of the same total amount, it requires a political
subdivision within the state to contribute the same dollar amount to meet the state’s
NFS of the expenditure as was required prior to the application of the increased
FMAP? This would result in an effective increase in the percentage of the required
political subdivision’s contribution to the federally required NFS of the expenditure
compared to the percentage that would have been contributed if the increased
FMAP was not available?

A.

Under section 401(a)(7) of TRRA, states cannot require political subdivisions within the
state to pay a greater percentage of the NFS of expenditures than the political
subdivisions would have been required to pay prior to application of the increased
FMAP. If a state requires a political subdivision within the state to contribute the same
dollar amount, after the application of the increased FMAP the state would be effectively
requiring political subdivisions within the state to pay a greater percentage of the NFS of
expenditures. Therefore, the state would not be in compliance with the requirements of
section 401(a)(7) of TRRA. The following example illustrates this:
Example. Prior to the FMAP increase under section 401(a)(7) of TRRA, a state's FMAP
is 60 percent; after the FMAP increase, the state's FMAP is 62.95 percent. With respect
to a $10,000 total computable expenditure, prior to the FMAP increase the Federal share
(FS) amount would be $6,000, and the NFS amount would be $4,000. Furthermore, prior
to the application of the FMAP increase under TRRA, the state required the local
political subdivision to pay 100 percent of the federally required NFS of expenditures.
Therefore, in this example, prior to the application of the FMAP increase, the local
subdivision paid $4,000 (40 percent) of the $10,000 expenditure. After the application of
the FMAP increase, with respect to the $10,000 expenditure, the state intends to require
the local subdivision to continue to contribute $4,000 of this expenditure.
With the application of the 62.95 percent increased FMAP, the FS of the $10,000 total
expenditure would be $6,295 and the federally required NFS of this expenditure would be
$3,705. However, after the application of the increased FMAP, the state requires the
local subdivision to continue to contribute the same $4,000 amount as it previously
required with respect to the total $10,000 expenditure. The effect of this is that the
percentage of the federally required NFS amount of the expenditure that the local
political subdivision would be contributing would be effectively increased. That is, prior
to the application the percentage of the federally required NFS that the local political
subdivision contributed is 100 percent, calculated as $4,000 (the contribution) divided by
the required NFS of $4,000 (40 percent of $10,000). After the FMAP increase, based on
the $4,000 the state is requiring the local subdivision to contribute on the $10,000
expenditure, the percentage local subdivision is contributing is 107.96 percent of the
required NFS, calculated as $4,000 (the state continued required contribution) divided by
$3,705 (37.05 percent of $10,000, representing the federally required NFS amount).
Since the percentage of the NFS amount required under Federal Medicaid statute that the
local subdivision is being required to contribute has increased from 100 percent

Page 13 - Qs and As on Increased FMAP Provision
($4,000/$4,000) to 107.96 percent ($4,000/$3,705), the state would not be in compliance
with section 401(a)(7) of TRRA.
Q3.

Does the provision under section 401(a)(7) of TRRA apply with respect to the NFS
of expenditures associated with the Medicaid expansion eligibility groups?

A.

Yes. The Medicaid expansion population, as referenced in section 1905(u) of the Act, is
under title XIX, the Medicaid statute. Therefore, expenditures related to this group are
considered “expenditures under the State Medicaid plan” for purposes of the provision in
section 401(a)(7) of TRRA.

Q4.

What expenditures must be considered in determining whether a state is in
compliance with the provisions of section 401(a)(7) of TRRA?

A.

Section 401(a)(7) of TRRA refers to “the non-Federal share expenditures under the state
Medicaid plan required under section 1902(a)(2) of the Social Security Act” and
including any title XIX and Section 1115 waivers. Section 1902(a)(2) of the Act, in turn
refers to “the non-Federal share of the expenditures under the plan with respect to which
payment under section 1903 are authorized by this title.” Finally, section 1903 of the Act
refers to all Medicaid expenditures that a state may incur in its program, including both
medical assistance and administrative expenditures for which a state may claim Federal
matching payments.

Q5.

Under section 1902(a)(2) of the Act and Medicaid regulations at 42 CFR 433. 53(b),
state (as distinguished from local) funds must be used to pay at least 40 percent of
the NFS of total expenditures under the Medicaid plan; that is, the local
subdivisions cannot contribute more than 60 percent of the NFS of expenditures. If
the state currently requires local political subdivisions to contribute less than the 60
percent maximum amount permitted under the statute and regulations, can the
state require the local subdivisions to increase their percentage contribution up to
60 percent and still be in compliance with the NFS requirement under section
401(a)(7) of TRRA?

A.

No. As required by section 401(a)(7) of TRRA, states cannot increase the percentage of
the NFS that local subdivisions are required to pay to a percentage that is greater than that
required under the plan on April 1, 2003. Therefore, although increasing the NFS
contribution for local subdivisions to 60 percent may be permissible under the NFS
requirements under section 1902(a)(2) of the Act, if the local subdivisions’ percentage of
NFS requirement is greater than the percentage required under the state plan on
April 1, 2003, the state would not be in compliance with the TRRA requirements.

Page 14 - Qs and As on Increased FMAP Provision
VII.

TREASURY DEPARTMENT PROVISIONS

Q1.

Under section 401(b) of TRRA, $10 billion was allocated to states under a new
title VI of the Social Security Act to assist in government services; can states use
these Federal funds for purposes of providing the non-Federal share of Medicaid
and/or SCHIP expenditures?

A.

No. Medicaid regulations at 42 CFR 433.51(c), and SCHIP regulations at
42 CFR 457.628(a), indicate that unless the Federal funds (in this case, the states'
allocations under section 401(b) of TRRA) are specifically authorized by Federal law to
be used to match other Federal funds, that is, Federal matching funds under the Medicaid
program and/or the SCHIP, they (the funds under section 401(b) of TRRA) cannot be
used as the non-Federal share in the Medicaid program and/or the SCHIP. The CMS
position is that these TRRA funds are not specifically authorized to be used to match
Medicaid and/or SCHIP funds.

Q2.

The $10 billion fund under the new title VI of the Social Security Act is being
administered by the Treasury Department; what has the Treasury Department
released with respect to this provision?

A.

On June 4, 2003, Treasury Secretary Snow released a letter to the Governors announcing
the availability of funds under the new title VI of the Social Security Act - Temporary
State Fiscal Relief. The following Treasury Department websites describe this provision:
Treasury Department, June 4, 2003, Press Release:
http://www.treas.gov/press/releases/js453.htm
Treasury Department, June 4, 2003, letter from Treasury Department Secretary Snow to
Governors:
http://www.treas.gov/press/releases/reports/stateletter.pdf
Table indicating each state's allocation of the $10 billion under Title VI of the Social
Security Act:
http://www.treas.gov/press/releases/reports/paymenttable.pdf
Certification Form to be submitted by states to Treasury Department:
http://www.treas.gov/press/releases/reports/certificationformmsword.doc

